Birdsong, Presiding Judge.
H. D. H. appeals from the judgment of the juvenile court adjudging him a delinquent because he was found to have committed the offense of theft by shoplifting. He alleges the juvenile court erred by denying his motion for a directed verdict of acquittal and by not entering a judgment of not guilty at the conclusion of the State’s evidence. The thrust of his argument is that the evidence was insufficient to support the adjudication because it showed mere innocent possession of the item taken.
The evidence showed H. D. H. entered a convenience store, selected a bottle of soft drink, and proceeded to the cash register to pay for the soft drink. After paying only for the soft drink and while the clerk was ringing up this purchase, H. D. H. took a pack of cigarettes from the counter and was putting them in his pocket without offering to pay for them when the clerk stopped him. Held:
I. Contrary to his allegations, the evidence is sufficient to show H. D. H. took possession of the cigarettes under circumstances in which the juvenile court was authorized to find beyond a reasonable doubt that he had the requisite intent to violate OCGA § 16-8-14. OCGA § 16-2-6; Lee v. State, 102 Ga. 221, 223 (29 SE 264). See also K-Mart Corp. v. Coker, 261 Ga. 745, 746-747 (410 SE2d 425). There*527fore, the trial court did not err by denying the motion for a directed verdict of acquittal. OCGA § 17-9-1 (a); Taylor v. State, 252 Ga. 125 (312 SE2d 311).
Decided April 21, 1993.
human C. Earle, for appellant.
W. Glenn Thomas, Jr., District Attorney, John B. Johnson III, Assistant District Attorney, for appellee.
2. Further review of the evidence reveals ample evidence from which any rational trier of fact could find beyond a reasonable doubt that H. D. H. was guilty of the theft by shoplifting. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).

Judgment affirmed.


Pope, C. J., and Andrews, J., concur.